Citation Nr: 0610799
Decision Date: 04/14/06	Archive Date: 06/16/06

DOCKET NO. 03-34 978                        DATE APR 14 2006


On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas

THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for residual burn scars.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from October 1941 to July 1945. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. The veteran testified before the Board in November 2004. In January 2005, the Board denied the appeal. In February 2006, the United States Court of Appeals for Veterans Claims granted a joint motion for remand. This case has been advanced on the docket. 38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. The veteran has not been awarded service connection for residual burn scars.

2. Service connection for residual burn scars was last denied in an unappealed, final May 1994 RO rating decision.

3. Evidence received since the May' 1994 RO decision is new, but it does not relate to an unestablished fact (that is, whether the veteran has current residual burn scars of the neck of in-service onset) necessary to support the claim and it does not raise a reasonable possibility of substantiating the claim.

- 2 



CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a claim for service connection for residual burn scars. 38 U.S.C.A. §§ 1110,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.156, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and assistance

The Board previously addressed whether VA had complied with all applicable duties to notify and to assist the veteran. The Board will briefly reprise that discussion here.

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 &.Supp. 2005); 38 C.F.R. § 3.159 (2005). The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that V A will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VA sent correspondence in December 2002 and in June 2004 that informed the veteran of the evidence needed and who was responsible for obtaining such evidence, as well as the need for the appellant to submit any evidence in his possession that pertained to the claim. (The Board notes that a September 2002 RO

- 3 



letter to the veteran erroneously discussed the evidence needed in connection with a claim for an increased rating. However, the RO's December 2002 letter, which preceded the initial RO decision of April 2003, corrected the error and discussed the types of new and material evidence needed to reopen a previously denied claim for service connection.)

Any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough, informative, and corrective notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. Nor has there been any prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Dingess v. Nicholson, No. 01-1917, ____ Vet. App. _____, 2006 WL 519755 (Vet. App. Mar. 3, 2006). Indeed, the veteran and his representatives have certainly evinced a knowledge of the requisite types of evidence. They have argued confusion only in the most recent stages of the appeal. Thus, VA has satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The appellant has not referred to any additional, unobtained, relevant evidence.

Clerical error and the doctrine of equitable estoppel

The veteran's initial claim for service connection for residual burn scars was denied by the RO in a December 1960 rating decision.

Unfortunately, the RO sent the veteran a VA Form 21-6782 (Original Disability Compensation Award Attachment) letter in December 1960 which indicated that service connection and disability compensation had been awarded for a fracture of the left wrist and also stated "Your disabilities listed below are service-connected but they are less than 10% disabling and compensation is not payable. Burns". This December 1960 letter was in error.

- 4



In February 1994, the RO received a copy of the December 1960 RO letter, in which the veteran was notified that service connection had been established for "burns" but that such disability was less than 10 percent disabling. In March 1994, the RO notified the veteran that the claim in question had actually been denied in December 1960 and that the letter notifying him that service connection had been granted "was in error." Later in the same month, the veteran notified the RO that he wanted the claim to be reopened.

In a May 1994 rating decision, the RO denied the veteran's claim on a de novo basis, noting that the claim had not been accompanied by supporting evidence. The veteran was notified of that decision in the same month but did not respond in any manner within the following year.

The Board fully recognizes that the contradictory information in the RO's December 1960 rating decision and cover letter might have produced some confusion prior to the March 1994 explanatory letter from the RO. The Board, therefore, agrees with the May 1994 RO decision to readjudicate the claim on a de novo basis rather than as a claim to reopen.

Further confusing the issue for the veteran, in its May 1994 de novo denial, the RO's rating decision uses the words, "Veteran has submitted duplicate copies of documents contained in the claims file where he was erroneously granted a 0% evaluation for service connection for burns." That statement is not accurate. What the veteran submitted was a duplicate copy of the December 1960 notification letter advising him, in error, that he was service-connected for burns. The May 1994 RO rating decision was, in fact, a denial of the claim on the merits which merely mischaracterized or inartfully described the substance of the sequence of events that had transpired in 1960.

The Board acknowledges that the veteran was advised by the RO that he had been service connected for burns. Notwithstanding, the fact is that the veteran had not, and has not been, service connected for burns. Review of the claim file reveals the following:

- 5 



1) The December 1960 rating decision did not grant service connection for burns. Rather, it determined that service connection was not warranted for burns.

2) The December 1960 compensation award letter correctly advised the veteran that he was awarded a compensable rating a fracture of the left wrist, and incorrectly advised the veteran that he was awarded a noncompensable rating for burns.

3) In March 1994, the RO correctly advised the veteran that he had been denied service connection for burns in a December 1960 rating decision and that the letter informing him that he had been granted service connection for burns was in error.

4) In a May 1994 rating decision, the RO readjudicated and denied the claim, and incorrectly advised the veteran that he had been erroneously granted a 0 percent rating for burns in the 1960 rating decision when, in fact, he had been only erroneously notified in the 1960 letter that he had been granted a 0 percent rating for burns.

In the joint motion for remand, the parties sought remand, in part, for the Board to address "whether the December 1960 notification letter, in conjunction with the words and codes on the rating decision, established service connection for [the veteran], especially in light of the provisions of 38 C.F.R. § 3.957." It does not.

The Opening Brief filed by the veteran's representative appears to refer to the substance of 38 C.F.R. § 3.957 while in fact citing an inapposite regulation,
38 C.F.R. § 3.343. The Board stresses that 38 C.F.R. § 3.343 is not implicated in this appeal.

In light of the specific wording of the joint motion for remand, the Board will, again, address the applicability of 38 C.F .R. § 3.957.

- 6 



The distinction between an erroneous notification of a grant of service connection and an erroneous grant of service connection is important. Had the veteran been erroneously granted service connection, that grant could not be taken away after 10 years from the date of the grant. 38 C.F.R. § 3.957.

In fact, 34 years have passed since the veteran was notified that he had been granted service connection. However, as discussed above and in the Board's previous decision, there was no grant of service connection. Rather, there was an erroneous notification of a grant. This erroneous notification was purely clerical and administrative error. Thus, the provisions of38 C.F.R. § 3.957 do not apply, as there is no prior grant of service connection that had been in effect for 10 or more years to sever.

The actual December 1960 rating decision noted the in-service treatment for first and second degree burns on January 14 and January 15, 1944. However, the rating decision also noted that the veteran's skin was normal on his separation examination and that a current examination (i.e., from December 1960) had revealed no discernible scars that had resulted from burns, or any evidence of scarring of the veteran's neck, upper shoulders, or trunk. The rating decision listed only one disability (a fracture of the left wrist) under the heading for "SC INC WW II 38 USC 310." This heading applied to service-connected disabilities ("SC") incurred ("INC") during World War II ("WW II) under the provisions of 38 U.S.C. § 310 ("38 USC 310"). The rating decision did refer to "RESIDUALS OF BURN," but under a separate heading and on a separate line. Other distinctions on the December 1960 rating decision between the service-connected left wrist fracture and the non-service-connected burn residuals include the assignment of a diagnostic code, "5099," and the assignment of a disability rating of "10" for the service-connected left wrist fracture. No such diagnostic code appears next to the line for the non-service-connected burn residuals and no such rating, not even a 0 percent rating, appears next to the non-service-connected burn residuals.

Neither the VA Form 21-6782 (Original Disability Compensation Award Attachment) nor the veteran's own impression as to the substance of the December 1960 RO rating decision can alter the actual content or substance of that rating

- 7 



decision. The December 1960 rating decision did not include residuals of burns in the specific category of disabilities that were deemed to have been incurred during the veteran's active service in World War II.

"A clerical error cannot be relied upon to invoke an estoppel against the United States for money payments." Lozano v. Derwinski, 1 Vet. App. 184, 185 (1991) (citing OPM v. Richmond, 496 U.S. 414 (1990".. The Board notes that, in all important particulars, the fact situation in Lozano and this case are identical; a rating decision did not grant service connection, the veteran was erroneously advised by a VA Form 21-6782 (Original Disability Compensation Award Attachment) that he had been service connected but that the disability was noncompensable, and the veteran was not advised of the erroneous advice provided by letter until many years later, and only after the RO received the veteran's claim for a compensable evaluation.

Although the United States Supreme Court has not adopted a blanket rule that equitable estoppel may never lie against the Government, the Supreme Court has also declined to equitably estop the Government when a claimant seeks benefits that are not authorized by statute. Richmond, 496 U.S. at 423. Giving effect to the erroneous December 1960 notification letter would provide a basis for payments that would violate the requirements of 38 U.S.C.A. § 310 (now 38 U.S.C.A. § 1110) that governed service-connected benefits at the time of the 1960 rating decision. Applying the principles of equitable estoppel to a situation where the payment of benefits is not authorized by statute would directly contravene the Supreme Court's holding in Richmond.

New and material evidence

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim for service connection based on the same factual basis may not be considered. 38 U.S.C.A. §§ 7104, 7105. Under 38 U.S.C.A. § 5108, however, "[i] f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former  disposition of the claim."

- 8 



New and material evidence means evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestab1ished fact necessary to substantiate the claim. Such evidence must not be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2005).

In effect, the claim for service connection for residuals for burns was pending since the veteran first filed his claim and the RO had first addressed the issue in 1960. But in May 1994, the RO denied service connection for burns on the merits.

As the veteran did not submit a Notice of Disagreement with the May 1994 rating decision, that particular decision is final, and the question for the Board is whether new and material evidence has been submitted since the May 1994 denial.

Evidence added to the claims file since the May 1994 rating decision consists of photocopies of service medical records from January and February of 1944 and portions of the aforementioned December 1960 VA examination report, a July 1996 VA examination report, and a March 2003 VA examination report.

In this regard, the Board notes that the copies of service medical records from January and February of 1944 and portions of the December 1960 VA examination report are duplicative of evidence already of the record at the time of the May 1994 rating decision denying the veteran's claim and are not "new." The July 1996 VA examination report is "new" but contains no findings addressing any residual disability from burns. Rather, this report concerns unrelated orthopedic disorders.

By contrast, the March 2003 VA examination report does address the veteran's claimed scars. The examiner took photographs (included with the report) but noted that, "[o]n the inspection of the right arm and hand as well as the neck, the left arm, and posterior chest, I do not see anything that I would identify as scars [sic]."

Specifically, there was no evidence of disfigurement, loss of subcutaneous tissue, or blisters. Some macular areas of depigmentation were noted on the arms and hands,

- 9 



but this was noted to be "simply loss of pigmentation and some of the epithelial cells," rather than burns. The diagnosis was of a "[h]istory" of gasoline explosion burns to the dorsum of the right hand, right arm, left arm, neck, and posterior chest with residual itching intermittently. The examiner noted that he was "simply unable to identify" any "apparent residual of burns," as reflected in the photographs.

In reviewing this examination report, the Board observes that this report does not establish that the veteran has a current disability, as there is no diagnosis of residual burn scars. Rather, the examiner found no evidence of burn residuals and noted that any current macular areas of depigmentation of the arms and hands merely represented loss of depigmentation, rather than burn residuals. Given these conclusions, this examination report does not raise a reasonable possibility of substantiating the veteran's previously denied claim.

While the veteran has submitted new evidence in regard to his previously denied claim for service connection for residual burn scars, such evidence does not establish a current diagnosis of residual burn scars.

At a November 2004 VA Travel Board hearing, the veteran and his wife testified that the veteran experienced continued itching of the neck. Their testimony is credible but it unfortunately cannot provide the requisite medical nexus between reported itching symptoms and the documented burn injury in service.

Neither the veteran nor his wife has been shown to possess the requisite medical training or credentials needed to render a medical diagnosis of the etiology of a skin disorder. See Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The Board finds that the evidence received since the May 1994 denial does not relate to the unestab1ished fact necessary to substantiate the claim; that the veteran has a current disability. As the evidence does not raise a reasonable possibility of substantiating the claim, the Board concludes that new and material evidence to reopen the veteran's claim has not been received, and this appeal must be denied.

- 10



ORDER

New and material evidence not having been received to reopen a claim for service connection for residual burn scars, the appeal is denied.

RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

- 11 




